George Rose Smith, J., dissenting. This, dispute was submitted to the jury under a sweeping instruction which permitted a verdict for the plaintiff if the jury should find that in equity and good conscience the money ought to be repaid by the defendant. It is not surprising that the jury returned a verdict for the plaintiff, because her unhappy predicament would appeal to anyone’s sense of fairness. It is surprising to me, however, that the judgment is being affirmed, for I can discover no legal theory to support the decision. If Bateman Fite had borrowed money from his mother or from anyone else for general purposes and had used the funds to purchase property as a gift to his wife it is plain enough that she would have been under no personal obligation to repay the loan. It is equally plain that if Bateman had used such a general loan in the purchase of property as an estate by the entirety his widow would have succeeded to the title upon his death without being personally liable for the debt. In these examples, as in the case at bar, it would obviously be against equity and good conscience for the wife or the widow to keep the property without repaying the loan. In fact, a similar inequity occurs whenever a widow, as the surviving tenant by the entirety, acquires clear title to property despite the fact that her husband’s estate proves insufficient to pay his outstanding debts. The point is that considerations of equity and good conscience are not alone a valid basis for imposing personal liability upon this appellant. If she is responsible for her husband’s debt it must be because she either expressly or impliedly agreed to repay the loan. It is conceded that there was no such express agreement. The majority succeed in finding an implied promise, but I submit that the opinion overlooks the fact that such an obligation must be implied from the appellant’s own conduct. In the absence of an agency, which was not proved here, we cannot imply a promise on the part of the appellant from the words or the actions of her husband or her mother-in-law. There are really only three circumstances in the record that have even a remote bearing upon the issue of implied promise. First, the appellee’s check for the money lent was made payable to Bateman and his wife jointly. This fact doubtless proves that the appellee meant to make a joint loan, but it sheds no light whatever upon the appellant’s state of mind. The appellant did not even see the check, which was made ont and deposited in Memphis by the appellee at a time when the appellant was admittedly in Little Rock. As far as the appellant is concerned the check might just as well have been payable to her husband alone or even to bearer. Secondly, the check was deposited to the joint bank account of Bateman and the appellant. This fact plainly has no bearing upon the appellant’s state of mind unless we are to say, as of course the majority do not say, that a wife becomes personally liable for her husband’s debt whenever he borrows money and places it in the joint family bank account. Finally, the jury might fairly have assumed, without direct proof, that the appellant knew (a) that her husband had obtained the loan in question for the expressed purpose of making a down payment upon the home already selected, (b) that the money was actually being so used, and (c) that title was being taken as an estate by the entirety. This assumption seems to be the-real basis for the majority’s imposition of liability, for the opinion declares: “The vital question therefore appears to be whether the jury was justified in concluding, f^om all the evidence and from all inferences deducible therefrom, that appellant had knowledge of the source and purpose of the advancement by appellee. If she did have such knowledge then she was undoubtedly obligated to repay.” I am unable to agree with this conclusion. A promise ought not to be implied from bare knowledge, unaccompanied either by affirmative conduct or by inaction that is equivalent in the circumstances to affirmative conduct. If the appellant impliedly promised to pay the debt she must have had a choice in the matter and she must have indicated in some way her election to assume personal responsibility for the debt. Such evidence is wholly lacking. The most that can be said is that the appellant presumably learned from her husband that the loan in question had been obtained from the appellee for the purpose of making the initial payment upon the Little Rock property. Should the appellant have arisen in protest and denounced the whole transaction, insisting that her name be omitted from the deed to avoid the personal responsibility that would otherwise befall her? Of course not. No wife should be expected to behave in any such manner as that. I am firmly convinced that there is no basis in this record for attributing to the appellant a tacit promise to repay her husband’s debt. The judgment should be reversed and the cause dismissed.